00S-15
                                         ELECTRONIC RECORD


COA #      10-13-00401-CR                                        OFFENSE:     Murder


STYLE:     Gary Evan Matthews v. The State of Texas              COUNTY:      Johnson


TRIAL COURT:             413th Distr ict Court                                                 MOTION
TRIAL COURTS:             F46739                                   FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Williarri C. Bosworth Jr.           DATE:
DISPOSITION:      AFFIRMED                                         JUDGE:




DATE:        December 11, 2014

JUSTICE:     Davis                      PC             S   YES

PUBLISH:                                DNP:     YES


CLK RECORD:          12/11/2013                            SUPPCLKRECORD:
RPT RECORD:        2/10/2014                               SUPPRPTRECORD:
STATE BR:          6/27/2014                               SUPP BR:
APP BR:            6/2/2014                                PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#
                                                                                      OPS-IS*
          FRO S£                   Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE: _                                                               SIGNED:.                  PC:

JUDGE:                                                                PUBLISH:                 DNP:




                     MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                             ON

JUDGE:                                                                JUDGE: